 Case 3:20-cv-00821-BAJ-SDJ                                  Document 1-1               12/07/20 Page 1 of 4




EAST BATON ROUQEPARISH C-698212
  Filfld Jul 26, 2020 2:08 PM 21/D
   Oopuly ClOrK or Court
 FAX Reeelvvd Jul 23.2020




                JEFION LINDSEY                                         NUMBER.    698212 SEC. 21/D
                                                                       19TH JUDICIAL DISTRICT COURT
                VERSUS
                                                                       I'ARJSH OF EAST BATON ROUGE

                WAL-MART LOUISIANA,L.L.C.                              STATE OF LOUISIANA

                                                   PETITION FOR DAMAGES


                           NOW INTO COURT,through undersigned counsel, comes plaintiff, JERJON LINDSEY,

               a person nf the full age of majority who is domiciled in tlic Parish of East Baton Rouge Parish,

                State of Louisiana, who respectfully avers as follows:

                                                                  1.


                           Made a defendant herein is:

                           1.     Wal-Mart Louisiana, L.L.C., a foreign corporation authorized to do and actually
                                  doing business in the Parish ofEast Baton Rouge, State ofLouisiana;

                who is indebted to plaintiff, JERJON LINDSEY, for general and special damages in an amount

               that is reasonable in the premises, together with legal interest on the principal amount awarded

               from the date of judicial demand until paid and all costs of this proceeding, including expert

                witness fees,for the following reasons, to wit;

                                                                  2.

                           On or about August 19, 2019, plaintiff, JERION LINDSEY (hereinafter "Lindsey"), was

               a customer in the Wal-Mart Super Center located at 10200 Sullivan Road, Baton Rouge,

               Louisiana, within the Parish of East Baton Rouge, Stale of Louisiana.

                                                                  3.


                           Defendant, Wal-Mart Louisiana, L.L.C. (hereinafter "WoJ-Mart"), owns, operates and

               maintains the WaJ-Murt Super Center (hereinafter "Super Center") where Lindsey's slip-and-fal!

               accident happened, and Wal-Mnrt had sole garde or control over the Super Center at all times

               material to this proceeding.

                                                                  4.


                           Lindscy was entered the entrance to tite Super Center when she stepped on a puddle of

               water and that cauwd her to slip and fall, which slip-and-fkli accident caused Lindscy to sustain

               the personal injuries and other losses complained of herein. Lindscy did not observe the puddle

               of water that caused her to fall at any time before her slip-and-fall accident happened, nor any




                                                                                                                    EXHIBIT


                                                                                                                     A
Case 3:20-cv-00821-BAJ-SDJ   Document 1-1   12/07/20 Page 2 of 4
Case 3:20-cv-00821-BAJ-SDJ   Document 1-1   12/07/20 Page 3 of 4
Case 3:20-cv-00821-BAJ-SDJ   Document 1-1   12/07/20 Page 4 of 4
